Citation Nr: 1410279	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently rated at 10 percent.  

2.  Entitlement to service connection for a fracture of the middle finger of the left hand, secondary to residuals of the service-connected left knee disability.  

3.  Entitlement to a temporary 100 percent rating for convalescence after surgical treatment for a femur fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's updated VA medical center records are located in Virtual VA and are associated with the claims file.  

The issue of an increased rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's middle finger disability was not incurred or aggravated by service, nor is it secondary to a service-connected disability.  

2.  The preponderance of the evidence shows that the Veteran's convalescence after surgical treatment for a femur fracture was not due to a service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the middle finger on the left hand have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  

2.  The criteria for a 100 percent rating for convalescence after surgical treatment for a femur fracture have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in June 2012.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's claim for these issues.

Merits of the Claims

The Veteran claims entitlement to a secondary service connection for a left hand finger fracture and a temporary 100 percent disability rating due to post surgery convalescence.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the criteria for neither have been met.  

Finger Disability

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

"Active military service" is defined in VA laws and regulations as including any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2013).

That an injury was incurred in service alone is not enough.  Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran currently has a broken middle finger, as diagnosed by his June 2012 VA examination.  The Veteran does not have or claim to have any in-service event or injury relating to his left hand middle finger.  Absent an in-service injury, the Board cannot award direct service connection.  

The Board may also consider secondary service connection.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Here, the Veteran is claiming his finger disability secondary to his service-connected left knee disability.  

Therefore, the Board must determine whether there is evidence of a nexus or relationship between the finger disability and the service-connected left knee disability.  

The Veteran was afforded a VA examination in June 2012.  Two separate examiners opined that the fall which caused the finger disability was not proximally related to the Veteran's service-connected left knee disability.  One examiner gave the rationale that because there was no worsening in the Veteran's service-connected disability in more than 20 years and no notes of instability in the knee, it is not possible to attribute the fall to the disability without speculation.  In a later opinion the same month, another examiner noted that the Veteran's dilatin level was "subtheraputic" when he was brought to the emergency room.  (Dilatin is a therapeutic drug used to treat seizures.)  The Veteran's medical record shows a history of seizures.  The examiner also noted that emergency room records showed the Veteran to be intoxicated at the time of admittance.  The examiner opined that the Veteran's injury was likely "related to his state of intoxication and/or seizure prior to incident."  

In his VA-9 form, the Veteran stated that his service-connected left knee gave out and caused the fall in which he incurred a broken left femur and left middle finger.  The Veteran stated that he had recently returned from the VA medical center where he had blood taken for blood work.  He then had one beer and one shot of liquor, which he stated did not intoxicate him.  He also rejected the idea that he had a seizure prior to the fall, saying that he had not experienced a seizure in a week or two.  While the Veteran is competent to state these events because he personally experienced them, the Board finds that his statements regarding the cause of his fall are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran conceded both that he gave blood and that he had multiple drinks prior to his fall, undermining the credibility of his statement that the fall was due to his left knee giving out.  Furthermore, the emergency room medical records indicate both that the Veteran was intoxicated and that it was possible he had a recent seizure at the time of his admittance.  The examiner stated that either was more likely to be the cause of the fall than the Veteran's knee disability.  Because of the contradictory evidence, the Veteran's statements carry little credibility and therefore little weight.  

The VA examiners' opinions carry much probative weight because their rationales are supported by the medical evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002).  Here, there is little evidence to support a theory of secondary service connection for the Veteran's finger and two negative etiological opinions.  Therefore, the evidence is not in equipoise and the Veteran cannot be given the benefit of the doubt.  Because the evidence preponderates against the claim, entitlement to service connection for a finger disability is denied.  

Temporary 100 Percent Rating

The provisions of 38 C.F.R. § 4.30 pertaining to temporary total evaluations based upon convalescence provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

In May 2012, the Veteran filed a claim for a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following treatment in April 2012 for a broken left femur that required surgical repair and immobilization by cast.  

At the June 2012 VA examination, the examiner noted the Veteran was still wearing a left knee immobilizer and could not place any weight on his left leg.  The Veteran meets part (3) of 38 C.F.R. § 4.30 because the left knee is a major joint.  

The Veteran does not meet the full criteria of 38 C.F.R. § 4.30 because while his left knee is service-connected, his broken left femur is not a service-connected disability.  Furthermore, for the reasons stated in the Finger Disability section, the Veteran's left femur disability is not secondary to his service-connected left knee disability.  To summarize, the preponderance of the evidence shows that the knee disability did not cause the fall in which the Veteran broke his femur.  

Because the Veteran's broken left femur is not service-connected directly or secondarily, the Board cannot award a temporary 100 percent rating under 38 C.F.R. § 4.30.  


ORDER

Entitlement to service connection for a fracture of the middle finger of the left hand is denied.  

Entitlement to a temporary 100 percent rating for convalescence after surgical treatment for a left femur fracture is denied.  



REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The Board must remand the issue of increased rating for the Veteran's service-connected left knee disability to fulfill its duty to assist.  

At the June 2012 VA examination, the Veteran's left leg was in an immobilization cast, and range of motion measurements and other knee tests were not performed.  Therefore, the examination was inadequate to properly rate this disability.  Because the VA undertook to give the Veteran an examination, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the VA should afford the Veteran a new VA examination to determine the severity of his left knee disability.  

The Veteran has previously sought VA outpatient treatment.  On remand, all updated VA medical center records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records for the period from April 2012 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  After step 1 is completed and all records have been obtained and associated with the claims file, the Veteran must be afforded an examination to determine the current nature and severity of his left knee disability, currently rated as 10 percent disabling, in accordance with the most appropriate Disability Benefits Questionnaire.  The examiner must be provided access to the appellant's claims folder and Virtual VA file.

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


